Citation Nr: 0726153	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for insomnia and a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

Separately, the veteran was issued a Statement of the Case on 
the claim of service connection for headaches, as secondary 
to his insomnia and sleep disorder, in March 2006, but he has 
not responded to that issuance to date.  This claim 
accordingly is not presently before the Board on appeal.  
38 C.F.R. § 20.202 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's most recent VA psychiatric examination 
addressing his service-connected insomnia and sleep disorder 
was conducted in October 2004, nearly three years ago.  Upon 
examination, he was assigned a Global Assessment of 
Functioning (GAF) score of 65, signifying "mild" 
disability.  During the examination, he was noted to be 
mildly depressed, and he described a "medium" energy level.  

Subsequent lay and medical documentation, however, indicates 
that there may have since been a significant worsening of the 
veteran's disorder.  See VAOPGCPREC 11-95 (April 7, 1995) 
(length of time since the last examination in an increased 
evaluation case, in and of itself, does not warrant a further 
examination unless the veteran describes a worsening since 
the prior examination).  

In a January 2005 statement, the veteran reported that he now 
found it "difficult, if not impossible to fit in with the 
mainstream of society" and that sometimes he could not bring 
himself to leave the house.

Similarly, in a November 2005 treatment note, a VA 
psychiatrist described the veteran as "very depressed," 
with insomnia listed as a "major" issue in this regard.  He 
was noted to have major recurrent depression and was 
"considered disabled at this date." 

Despite the relevance of the November 2005 treatment note to 
the claim at hand, the RO did not furnish the veteran with a 
Supplemental Statement of the Case addressing this new 
evidence.  This constitutes a procedural defect requiring 
correction before a final Board adjudication can be made.  
38 C.F.R. §§ 19.9, 19.31 (2006).

For all of the above reasons, the case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his service-
connected insomnia and sleep disorder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
description of all current symptoms and 
to assign a GAF score, with an 
explanation of the effect of the 
veteran's disorder on his social and 
occupational functioning.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim for a 
higher initial evaluation for his 
service-connected insomnia and sleep 
disorder should be readjudicated.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

